Exhibit 10.2

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Separation and Release of Claims Agreement (the “Agreement”) is made as of
the Effective Date (as defined below) between Analogic Corporation (the
“Company”) and James W. Green (“Executive”) (together, the “Parties”).

WHEREAS, the Company and Executive are parties to the employment letter
agreement dated April 20, 2007, as amended on December 24, 2008 (as so amended,
the “Employment Agreement”), under which Executive currently serves as President
and Chief Executive Officer of the Company;

WHEREAS, the Parties wish to establish terms for Executive’s separation from the
Company, which shall be effective on October 31, 2016 (the “Separation Date”);
and

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1. Resignation – Executive hereby resigns, as of the Separation Date, from his
employment with the Company and from his positions as a member of the Company’s
Board of Directors and as an officer of the Company, and, as applicable, from
any employment, board or officer positions with the Company’s subsidiaries.
Executive agrees to execute and deliver any documents reasonably necessary to
effectuate such resignations, provided that nothing in any such document is
inconsistent with any terms set forth in this Agreement. Executive understands
that, as of the Separation Date, all salary payments from the Company will cease
and any benefits Executive had as of the Separation Date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law or as otherwise specifically set forth in this Agreement.

 

2. Severance Benefits – In return for Executive’s timely signing and not
revoking this Agreement, and subject to Executive’s compliance with all terms
hereof, the Company will provide Executive with the following severance benefits
in full satisfaction of the Company’s obligations under the Employment Agreement
(the “Severance Benefits”):

 

   (a) Salary Continuation – Commencing on the first regular payroll date
following the thirtieth day after the Separation Date (the “Payment Commencement
Date”), the Company will, for a twelve (12) month period (the “Severance
Period”), provide Executive with severance pay in the form of salary
continuation payments at Executive’s current annual base salary rate of
$624,000.00, less all applicable taxes and withholdings and in accordance with
the Company’s regular payroll practices.

 

  

(b) Lump Sum Payment – On the Payment Commencement Date, the Company shall
provide Executive with a lump sum payment equal to the sum of (i) Executive’s
target bonus payment for the current fiscal year ($624,000), and (ii) $15,000,
less all applicable

 

1



--------------------------------------------------------------------------------

  taxes and withholdings. In addition, to the extent provided and permitted
under the applicable plan documents, Executive shall be entitled to receive
Company matching contributions for Executive’s 401(k) Retirement and
Non-Qualified Deferred Compensation Plan contributions for 2016.

 

(c) COBRA Premium Payments – Subject to the terms and conditions provided for in
COBRA, and subject to Executive’s timely election of COBRA and Executive’s
copayment of premium amounts at the active employee rate, the Company shall
continue to pay its then current share of premium payments for group health and
dental insurance through the earliest of (1) eighteen (18) months following the
Separation Date, (2) the date Executive becomes employed with benefits
substantially comparable to the benefits provided under the corresponding
Company plan, or (3) the date Executive becomes ineligible for COBRA benefits
(as applicable, the “COBRA Contribution Period”); provided, however, that such
Company-paid premiums may be recorded as additional income pursuant to
Section 6041 of the Internal Revenue Code of 1986, as amended (the “Code”) and
not entitled to any tax qualified treatment to the extent necessary to comply
with or avoid the discriminatory treatment prohibited by the Patient Protection
and Affordable Care Act of 2010 and the Health Care and Education Reconciliation
Act of 2010 or Section 105(h) of the Code. Executive shall be responsible for
the entire COBRA premium should Executive elect to maintain this coverage after
the COBRA Contribution Period. (Executive agrees to give prompt written notice
of any subsequent employment he obtains during the COBRA Contribution Period
that results in his eligibility for comparable medical and dental benefits.)

 

(d) Extension of Stock Option Exercise Date – Effective on the Effective Date,
the Company will extend, until such date that is six (6) months following the
Separation Date, the exercise period for all outstanding options to purchase
shares of the Company’s common stock in which Executive has vested as of the
Separation Date (but in no event shall such exercise period be extended to later
than the Final Exercise Date (as defined in Executive’s applicable option
agreement(s))). Executive understands that any option subject to this extended
exercise period shall cease to be treated for tax purposes as an incentive stock
option.

 

   Other than the Severance Benefits, Executive will not be eligible for, nor
shall he have a right to receive, any payments or benefits from the Company
following the Separation Date, other than reimbursement for any outstanding
business expenses in accordance with Company policy, payment of Executive’s
Non-Qualified Deferred Compensation in accordance with Plan terms, and any
vesting of equity awards to which Executive may be entitled under the terms of
any of the Company’s Fiscal Year Long Term Incentive Plans in which he was a
participant during his employment with the Company, determined in accordance
with the applicable award agreement. For the avoidance of doubt, a schedule of
Executive’s unvested awards is attached hereto as Attachment A.

 

3.

Release of Claims – In exchange for the consideration set forth in this
Agreement, which Executive acknowledges he would not otherwise be entitled to
receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and

 

2



--------------------------------------------------------------------------------

  all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which he signs this Agreement, whether known or unknown, including,
but not limited to, any and all claims arising out of or relating to Executive’s
employment with and/or separation from the Company, including, but not limited
to, all claims under Title VII of the Civil Rights Act, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Genetic
Information Nondiscrimination Act, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, the Rehabilitation Act, Executive
Order 11246, Executive Order 11141, the Fair Credit Reporting Act, and the
Employee Retirement Income Security Act, all as amended; all claims arising out
of the Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, §
1 et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, §
1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et
seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);
all claims to any non-vested ownership interest in the Company, contractual or
otherwise (except as explicitly set forth in Section 2 above); all state and
federal whistleblower claims to the maximum extent permitted by law; and any
claim or damage arising out of Executive’s employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; provided, however, that nothing in this release of claims prevents
Executive from filing a charge with, cooperating with, or participating in any
investigation or proceeding before, the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that Executive acknowledges
that he may not recover any monetary benefits in connection with any such
charge, investigation, or proceeding, and Executive further waives any rights or
claims to any payment, benefit, attorneys’ fees or other remedial relief in
connection with any such charge, investigation or proceeding). This release also
does not prevent Executive from reporting possible legal violations to
government enforcement agencies without notice to the Company, or from receiving
any applicable award from a government enforcement agency for information
provided to such agency. Further, nothing herein shall prevent Executive from
bringing claims to enforce this Agreement, or release (i) any rights Executive
may have under the Company’s certificate

 

3



--------------------------------------------------------------------------------

  of incorporation, by-laws, insurance and/or any indemnification agreement
between him and the Company (and/or otherwise under law) for indemnification
and/or defense as an employee, officer or director of the Company for his
service to the Company (recognizing that such indemnification and/or defense is
not guaranteed by this Agreement and shall be governed by the instrument or law,
if any, providing for such indemnification and/or defense), (ii) any rights
Executive may have to vested equity ownership in the Company under applicable
equity plans and agreements, (iii) any rights Executive may have to vested
pension or 401(K) benefits or interests under any ERISA-Covered benefit plan
(excluding severance) provided by the Company, (iv) any rights to COBRA,
workers’ compensation or unemployment benefits, or (v) any rights or claims that
cannot be waived by law.

 

4. Execution of Non-Competition and Non-Solicitation Agreement – Executive
agrees to execute and return, contemporaneous with his execution and return of
this Agreement, the Non-Competition and Non-Solicitation agreement that is
attached hereto as Attachment B.

 

5. Continuing Obligations – Executive acknowledges and reaffirms his obligation,
to the extent permitted by law and except as otherwise permitted by Section 9
below, to keep confidential and not to use or disclose any and all non-public
information concerning the Company that he acquired during the course of his
employment with the Company, including, but not limited to, any non-public
information concerning the Company’s business affairs, business prospects, and
financial condition. Executive further acknowledges his continuing obligations
as set forth in Attachment B hereto and in the Proprietary Information and
Inventions Agreement dated as of May 21, 2007 between Executive and the Company
and attached as Attachment C hereto, which survive his separation from
employment with the Company.

 

6. Non-Disparagement – Executive understands and agrees that, to the extent
permitted by law and except as otherwise permitted by Section 9 below, he will
not, in public or private, make any false, disparaging, derogatory or defamatory
statements, online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company, regarding the Company or any of the other Released
Parties, or regarding the Company’s business affairs, business prospects, or
financial condition. The Company will instruct its board members and executive
officers, to the extent permitted by law and except as otherwise permitted by
Section 9 below, not to make any false, disparaging, derogatory or defamatory
statements to third parties about Executive.

 

7.

Return of Company Property – Executive confirms that he has returned to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he has left intact
all electronic Company documents, including but not limited to those that he
developed or helped to develop during his

 

4



--------------------------------------------------------------------------------

  employment. Executive further agrees that he has canceled all accounts for his
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts. Notwithstanding the foregoing, Executive may retain his
Company-issued computer, mobile phone, and phone number; provided, however, that
Executive must, no later than three (3) business days prior to the Separation
Date, provide such Company-issued computer and mobile phone to the Company so
that the Company may remove any Company information and Company licensed
programs that may be contained therein.

 

8. Confidentiality – Executive understands and agrees that, to the extent
permitted by law and except as otherwise permitted by Section 9 below, the terms
and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
Executive and his agents and representatives and shall not be disclosed except
as otherwise agreed to in writing by the Company, except as required by law, and
except to his immediate family and legal, financial and tax advisors, on the
condition that any individuals informed must hold the above information in
strict confidence.

 

9. Scope of Disclosure Restrictions – Nothing in this Agreement or elsewhere
prohibits Executive or any other person from communicating with government
agencies about possible violations of federal, state, or local laws or otherwise
providing information to government agencies or participating in government
agency investigations or proceedings. Executive is not required to notify the
Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information Executive obtained through a
communication that was subject to the attorney-client privilege. Further,
notwithstanding Executive’s confidentiality and nondisclosure obligations,
Executive is hereby advised as follows pursuant to the Defend Trade Secrets Act:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”

 

10.

Cooperation – Executive agrees that, to the extent permitted by law, he shall
fully cooperate with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses,

 

5



--------------------------------------------------------------------------------

  to prepare for trial or discovery or an administrative hearing, mediation,
arbitration or other proceeding and to act as a witness when requested by the
Company. The Company will reimburse Executive for all reasonable and documented
out of pocket costs that he incurs to comply with this paragraph and, following
the Severance Period, compensate Executive at the rate of $400 per hour for
Executive’s time spent in cooperation hereunder, except that the Company will
not pay Executive for time spent testifying in any arbitration, trial,
administrative hearing or other proceeding. Executive further agrees that, to
the extent permitted by law, he will notify the Company promptly in the event
that he is served with a subpoena (other than a subpoena issued by a government
agency), or in the event that he is asked to provide a third party (other than a
government agency) with information concerning any actual or potential complaint
or claim against the Company.

 

11. Final Compensation – Executive acknowledges that he has received all
compensation due to him from the Company, including, but not limited to, all
wages, bonuses and accrued, unused vacation time, and that he is not eligible or
entitled to receive any additional payments or consideration from the Company
beyond that provided for in Section 2 of this Agreement.

 

12. Amendment and Waiver – This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties. This Agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs,
executors/administrators/personal representatives, and successors. No delay or
omission by the Company in exercising any right under this Agreement shall
operate as a waiver of that or any other right. A waiver or consent given by the
Company on any one occasion shall be effective only in that instance and shall
not be construed as a bar to or waiver of any right on any other occasion.

 

13. Validity – Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

14. Nature of Agreement – Both Parties understand and agree that this Agreement
is a separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company or Executive.

 

15. Time for Consideration and Revocation – Executive acknowledges that he was
initially presented with this Agreement on October 22, 2016. Executive
understands that this Agreement shall be of no force or effect, and that he
shall not be eligible for the consideration described herein, unless he signs
and returns this Agreement on or before November 14, 2016, and does not revoke
his acceptance in the subsequent seven (7) calendar day period (the day
immediately following expiration of such revocation period, the “Effective
Date”).

 

6



--------------------------------------------------------------------------------

16. Acknowledgments – Executive acknowledges that he has been given at least
twenty-one (21) calendar days to consider this Agreement, and that the Company
is hereby advising him to consult with an attorney of his own choosing prior to
signing this Agreement. Executive further acknowledges and agrees that any
changes made to this Agreement following his initial receipt of this Agreement,
whether material or immaterial, did not re-start or affect in any manner the
original twenty-one (21) calendar day consideration period. Executive
understands that he may revoke this Agreement for a period of seven (7) calendar
days after he signs it by notifying the Company in writing, and this Agreement
shall not be effective or enforceable until the expiration of this seven
(7) calendar day revocation period. Executive understands and agrees that by
entering into this Agreement he will be waiving any and all rights or claims he
might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, and that he has received consideration
beyond that to which he was previously entitled.

 

17. Voluntary Assent – Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause him to sign this Agreement, and that he fully understands the meaning
and intent of this Agreement. Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

18. Applicable Law – This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. Executive hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in the Commonwealth of Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

19. Entire Agreement – This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s separation from the Company, severance benefits and the settlement
of claims against the Company, and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith;
provided, however, that nothing in this Section shall modify, cancel or
supersede Executive’s obligations set forth in Section 5 above.

 

20. Tax Acknowledgement – In connection with the Severance Benefits provided to
Executive pursuant to this Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and Executive
shall be responsible for all applicable taxes owed by him with respect to such
Severance Benefits under applicable law. Executive acknowledges that he is not
relying upon the advice or representation of the Company with respect to the tax
treatment of any of the Severance Benefits set forth in this Agreement.

 

7



--------------------------------------------------------------------------------

21. Section 409A – This Agreement, and all payments hereunder, are intended to
be exempt from, or if not so exempt, to comply with the requirements of,
Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”), and this Agreement shall be interpreted and
administered accordingly. Notwithstanding anything to the contrary in this
Agreement, if at the time of Executive’s termination of employment, he is a
“specified employee” as defined under Section 409A, any and all amounts payable
hereunder on account of such termination of employment that would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon Executive’s death; except to the
extent of amounts that do not constitute a deferral of compensation within the
meaning of Treasury regulation Section 1.409A – 1(b) or other amounts or
benefits that are exempt from or otherwise not subject to the requirements of
Section 409A. For purposes of this Agreement, whether or not a termination of
employment has occurred shall be determined consistently with Section 409A. In
addition, each payment made pursuant to the Agreement shall be treated as a
separate payment and the right to a series of installment payments hereunder is
to be treated as a right to a series of separate payments. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

 

22. Counterparts – This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

Analogic Corporation     /s/ Bernard C. Bailey     Date: 22 OCT 2016 By:    

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) calendar days to consider this Agreement and I have chosen
to execute this on the date below. I intend that this Agreement will become a
binding agreement if I do not revoke my acceptance within seven (7) calendar
days.

 

James W. Green     /s/ James W. Green     Date: 10-22-16

 

9



--------------------------------------------------------------------------------

ATTACHMENT A

Jim Green Term Date: 10/31/2016

Treatment of Outstanding Analogic Stock Awards upon Termination

 

          Original    Option    Unvested Shares/Options    Performance     

Award Year

  

Type of Award

   Grant
Date    Exercise
Price    No.
Awarded    To Be
Cancelled    Remaining    Period
End Date   

Comments

FY15-17

LTIP

   Performance Contingent RSUs (EPS)*    09/09/14    na    8,440    2,110   
6,330    7/31/2017    Months served in performance period/36

FY15-17

LTIP

   Performance Contingent RSUs (TSR) *    09/09/14    na    6,554    1,639   
4,916    7/31/2017    Months served in performance period/36

FY15-17

LTIP

   Time-Based Stock Options **    09/09/14    $71.09    25,320    8,440   
16,880    na    Outstanding vested options must be exercised by 1/29/2017      
                 

FY16-18

LTIP

   Performance Contingent RSUs (EPS)*    09/10/15    na    7,408    4,321   
3,087    7/31/2018    Months served in performance period/36

FY16-18

LTIP

   Performance Contingent RSUs (TSR) *    09/10/15    na    5,669    3,307   
2,362    7/31/2018    Months served in performance period/36

FY16-18

LTIP

   Time-based RSUs    09/10/15    na    7,408    4,939    2,469    na    Full
years served in performance period/3                        

 

1



--------------------------------------------------------------------------------

FY17-19

LTIP

   Performance Contingent RSUs (EPS)*    09/15/16    na    7,261    6,656    605
   7/31/2019    Months served in performance period/36

FY17-19

LTIP

   Performance Contingent RSUs (TSR) *    09/15/16    na    7,346    6,734   
612    7/31/2019    Months served in performance period/36

FY17-19

LTIP

   Time-Based RSUs    09/15/16    na    7,261    7,261    0    na    Full years
served in performance period/3

 

* Number of RSUs shown at target. Number of shares to be earned will be
determined based on actual performance as determined by Compensation Committee
following Perofrmance Period End Date

 

** Number exercisable is equal to number remaining less number exercised to
date.

 

2



--------------------------------------------------------------------------------

ATTACHMENT B

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Non-Competition and Non-Solicitation Agreement (the “Agreement”) is made
between Analogic Corporation (hereinafter referred to collectively with its
subsidiaries as the “Company”), and James W. Green (“Executive”).

In consideration of the severance benefits to be provided to Executive pursuant
to the Separation and Release of Claims Agreement to which this Agreement is
attached as Attachment B, Executive and the Company agree as follows:

1. Non-Competition and Non-Solicitation. For a period of one year after the
cessation of Executive’s employment with the Company, Executive will not
directly or indirectly:

(a) Engage or assist others in engaging in any business or enterprise (whether
as owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than 1% of the outstanding stock of
a publicly-held company) that (i) is competitive with the Company’s business,
which shall mean any business or enterprise that develops, manufactures,
markets, licenses, sells or provides any product or service that competes with
any product or service developed, manufactured, marketed, licensed, sold or
provided, or planned to be developed, manufactured, marketed, licensed, sold or
provided, by the Company while Executive was employed by the Company, and
(ii) conducts business in any territory in which the Company conducts business,
or plans to conduct business, at the time Executive ceases to be employed by the
Company; or

(b) Either alone or in association with others, solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers, or business partners of the Company which were contacted, solicited,
or served by the Company during the 12-month period prior to the cessation of
Executive’s employment with the Company; or

(c) Either alone or in association with others (i) solicit, induce or attempt to
induce any employee or independent contractor of the Company to terminate his or
her employment or other engagement with the Company, or (ii) hire, or recruit or
attempt to hire, or engage or attempt to engage as an independent contractor,
any person who was employed or otherwise engaged by the Company at any time
during Executive’s employment with the Company; provided, that this clause
(ii) shall not apply to the recruitment or hiring or other engagement of any
individual whose employment or other engagement with the Company has been
terminated for a period of six months or longer, or, in the case of an
independent contractor, if engaging such independent contractor would not
interfere with such independent contractor’s provision of services to the
Company.

(d) Extension. If Executive violates the provisions of any of the preceding
paragraphs of this Section 1, Executive shall continue to be bound by the
restrictions set forth in such paragraph until a period of one year has expired
without any violation of such provisions.

2. Miscellaneous.

(a) Equitable Remedies. Executive acknowledges that the restrictions contained
in this Agreement are necessary for the protection of the business and goodwill
of the Company and are considered by Executive to be reasonable for such
purpose. Executive agrees that any breach or threatened breach of this Agreement
is likely to cause the Company substantial and irrevocable damage

 

1



--------------------------------------------------------------------------------

which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, Executive agrees that the Company, in addition to such other
remedies which may be available, shall have the right to obtain an injunction
from a court restraining such a breach or threatened breach without posting a
bond and the right to specific performance of the provisions of this Agreement
and Executive hereby waives the adequacy of a remedy at law as a defense to such
relief.

(b) Obligations to Third Parties. Executive acknowledges and represents that
this Agreement will not violate any continuing obligation Executive has to any
third party.

(c) Disclosure of this Agreement. Executive hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
Executive’s future employers or prospective business associates, of the terms
and existence of this Agreement and Executive’s continuing obligations to the
Company hereunder.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of Executive are personal and shall not be assigned by him.
Executive expressly consents to be bound by the provisions of this Agreement for
the benefit of the Company or any subsidiary or affiliate thereof without the
necessity that this Agreement be re-signed at the time of such transfer.

(e) Interpretation. If any restriction set forth in Section 1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(f) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(g) Waivers. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and Executive each consents to the
jurisdiction of such a court. THE COMPANY AND EXECUTIVE EACH HEREBY IRREVOCABLY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING
ARISING UNDER OR RELATING TO ANY PROVISION OF THIS AGREEMENT.

(i) Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, between Executive and the Company relating to the subject
matter of this Agreement, provided, however, that this Agreement does not
supersede any non-competition covenant contained in any other agreement between
Executive and the Company (a “Restrictive Covenant”), including without
limitation any Restrictive Covenant contained in an equity award agreement, and

 

2



--------------------------------------------------------------------------------

further provided that, if there is a conflict between the provisions of this
Agreement and any other Restrictive Covenant, the provision imposing the greater
restriction upon Executive shall govern. This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by Executive and the Company.

(j) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS
AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

    ANALOGIC CORPORATION Date: 22 OCT 2016     By:   /s/ Bernard C. Bailey Date:
10-22-16     /s/ James W. Green     James W. Green

 

3



--------------------------------------------------------------------------------

ATTACHMENT C

ANALOGIC

The World Resource

for Health & Security Technology

EMPLOYMENT AGREEMENT

Proprietary Information and Inventions Agreement

I recognize that ANALOGIC CORPORATION, a publicly held corporation, hereinafter
called “the Corporation”, is engaged in the manufacture of electronic
instrumentation.

I understand that:

(a) As part of my job with the Corporation, I am expected to make new
contributions and inventions of value to the Corporation; and

(b) My employment creates a relationship of confidence and trust between me and
the Corporation with respect to any information of a confidential or secret
nature:

(i) applicable to the business of the Corporation and its subsidiaries (if any),
and

(ii) applicable to the business of any client of the Corporation, which may be
made known to me by the Corporation or its subsidiaries (if any) or by any
client of the Corporation or learned by me during the period of my employment
(all such information being hereinafter called “Proprietary Information”).

(c) By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulas, data, know-how, improvements, inventions,
techniques and customer lists.

In consideration of my employment or continued employment, as the case may be,
and the compensation received from time to time, I hereby agree as follows:

1. At all times, both during my employment and after its termination, I will
keep in confidence and trust all such Proprietary Information and I will not use
such Proprietary Information other than in the course of my work for the
Corporation nor disclose any of such Proprietary Information or anything related
to it without written consent of the Corporation.

2. In the event of the termination of my employment by me or by the Corporation
for any reason, I will deliver to the Corporation all documents and data of any
nature pertaining to my work and I shall not take with me any documents or data
of any description or any reproduction of any description containing or
pertaining to any Proprietary Information.

 

4



--------------------------------------------------------------------------------

3. I will promptly disclose to the Corporation, or any persons designated by it,
all improvements, inventions, formulas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or first reduced to practice
or learned by me, either alone or jointly with others, during the period of my
employment, whether or not in the course of my employment.

4. I agree that all said improvements, inventions, formulas, processes,
techniques, know-how and data which are related to or useful in the business of
the Corporation or its subsidiaries (if any) or of any client of the
Corporation, or result from tasks assigned to me by the Corporation (hereinafter
collectively called “Inventions”), shall be the sole property of the Corporation
and its assigns or of its client, and the Corporation and its assigns or its
client shall be the sole owner of all patents and other rights in connection
therewith; provided, however, that this sentence shall not apply to
improvements, inventions, formulas, processes, techniques, know-how and data
which are related to or useful in the business of clients of the Corporation if
the same are not related to, or useful in the performance of, contracts between
the Corporation and its clients. I further agree as to all such Inventions to
assist the Corporation in every proper way (but at the Company’s expense) to
obtain and from time to time enforce patents on said Inventions in any and all
countries, and to that end I will execute all documents for use in applying for
and obtaining such patents thereon and enforcing same, as Corporation may
desire, together with any assignments thereof to the Corporation or persons
designated by it and I will give testimony, both by deposition and in person in
court or before any other tribunal, in any proceeding relating to the granting
of a patent application, proceedings relating to the enforcement of a patent,
and proceedings relating to the protection of the rights of the Corporation or
persons designated by it in Proprietary Information. My obligation to assist the
Corporation in obtaining and enforcing patents for such Inventions in any and
all countries and in otherwise protecting rights in Proprietary Information as
herein provided, shall continue beyond the termination of my employment but the
Corporation shall compensate me at a reasonable rate after such termination for
time actually spent by me at the Corporation’s request on such assistance and
shall also reimburse me for all out-of-pocket expenses incurred by me in
connection with the performance of such obligation.

5. As a matter of record I attach hereto a complete list of all inventions or
improvements which have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my employment, which I desire to remove
from the operation of this Agreement; and I covenant that such list is complete.
If no such list is attached to this Agreement, I represent that I do not have
such inventions and improvements at the time of signing this Agreement.

6. I represent that my performance of all the terms of this Agreement and as an
employee of the Corporation does not and will not breach any agreement to keep
in confidence proprietary information acquired by me in confidence or in trust
prior to my employment with the Corporation and I agree not to enter into any
agreements either written or oral in conflict herewith.

7. This Agreement shall be effective as of the first day of my employment by the
Corporation; namely: 5–21–07.

 

5



--------------------------------------------------------------------------------

8. This Agreement shall be binding upon me, my heirs, executors, assigns, and
administrators and shall inure to the benefit of the Corporation, its successors
and assigns.

Name: James W. Green                Signature: /s/ James W. Green

 

Social Security No: XXX XX XXXX

   Date: 5-21-07

Witness: /s/Erin Maguire

   Date: 5/21/07

 

6